 Renée E. Rothauge, OSB #903712                  Todd C. Zubler (pro hac vice)
 MARKOWITZ HERBOLD PC                            WILMER CUTLER PICKERING HALE
 1211 SW Fifth Avenue, Suite 3000                AND DORR LLP
 Portland, Oregon 97204-3730                     1875 Pennsylvania Avenue, N.W.
 Telephone: (503) 295-3085                       Washington, D.C. 20006
 Fax: (503) 323-9105                             Telephone: (202) 663-6000
 reneerothauge@markowitzherbold.com              Fax: (202) 663-6363
                                                 todd.zubler@wilmerhale.com
 Michael J. Summersgill (pro hac vice)
 Jordan L. Hirsch (pro hac vice)                 Arthur W. Coviello (pro hac vice)
 WILMER CUTLER PICKERING HALE                    WILMER CUTLER PICKERING HALE
 AND DORR LLP                                    AND DORR LLP
 60 State Street                                 650 Page Mill Road
 Boston, Massachusetts 02109                     Palo Alto, CA 94304
 Telephone: (617) 526-6000                       Telephone: (650) 858-6069
 Fax: (617) 526-5000                             Fax: (650) 858-6100
 michael.summersgill@wilmerhale.com              arthur.coviello@wilmerhale.com
 jordan.hirsch@wilmerhale.com

Attorneys for Defendant and Counterclaim Plaintiff Intel Corporation

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION


 FEREYDUN TABAIAN and AHMAD                        Case No.: 3:18-cv-326-HZ
 ASHRAFZADEH,
                                                   INTEL CORPORATION’S REPLY IN
                                   Plaintiffs,     SUPPORT OF ITS MOTION TO
                                                   COMPEL PLAINTIFFS TO IDENTIFY
        v.                                         THE INFRINGEMENT THEORIES
                                                   THEY INTEND TO PURSUE
 INTEL CORPORATION,

                                  Defendant.




INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL PLAINTIFFS TO
IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO PURSUE
                                                TABLE OF CONTENTS



I.       INTRODUCTION ...............................................................................................................1

II.      ARGUMENT .......................................................................................................................4

         A.        Plaintiffs’ Excuses And Irrelevant Accusations Do Not Justify Their Failure
                   To Narrow Their Infringement Theories .................................................................4

         B.        Plaintiffs’ Argument That Intel “Clearly Understands” Plaintiffs’ Infringement
                   Contentions Misses The Point .................................................................................8

         C.        Intel’s Motion Is Supported By Law In This District And The Northern
                   District Of California ...............................................................................................9

         D.        Intel’s Motion Is Not A “Summary Judgment Motion In Disguise” .....................13

         E.        Intel Is Prejudiced By Plaintiffs’ Assertion Of Thirteen Different
                   Infringement Theories ............................................................................................14

III.     CONCLUSION ..................................................................................................................15




Page i             INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                   PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                   PURSUE
                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Bender v. Advanced Micro Devices, Inc.,
   No. C-09-1149 MMC (EMC), 2010 WL 363341 (N.D. Cal. Feb. 1, 2010) ............................12

Bender v. Freescale Semiconductor, Inc.,
   No. C 09-1156 PHJ MEJ, 2010 WL 1689465 (N.D. Cal. Apr. 26, 2010) .................................9

Bender v. Maxim Integrated Prods., Inc.,
   No. C09-01152 SI, 2010 WL 1135762 (N.D. Cal. Mar. 22, 2010) .........................................13

Broadcom Corp. v. Emulex Corp.,
   No. 8:09-cv-01058, Dkt. 167 (C.D. Cal. June 30, 2010) .........................................................12

Cummins-Allison Corp. v. SBM Co.,
  No. 07-cv-196, 2009 WL 806753 (E.D. Tex. Mar. 19, 2009) .................................................15

EON Corp. IP Holdings, LLC v. Sensus USA Inc.,
  No. 09-cv-116, 2010 WL 346218 (E.D. Tex. Jan. 21, 2010) ..................................................13

FusionArc, Inc. v. Solidus Networks, Inc.,
   No. C 06-06760 RMW (RS), 2007 WL 1052900 (N.D. Cal. Apr. 5, 2007) ............................11

Grecia v. Apple Inc.,
   No. C-14-0775 EMC, 2014 WL 4685195 (N.D. Cal. Sept. 19, 2014) ....................................10

Medtronic Minimed Inc. v. Animas Corp.,
  No. CV 12-04471 .....................................................................................................................12

Memory Integrity, LLC v. Intel Corp.,
  No. 3:15-cv-262-SI, 2015 WL 6659674 (D. Or. Oct. 30, 2015) ...............................2, 9, 11, 13

Shared Memory Graphics LLC v. Apple, Inc.,
   812 F. Supp. 2d 1022 (N.D. Cal. 2010) .........................................................................9, 10, 13

Stamps.com Inc. v. Endicia, Inc.,
   437 F. App’x 897 (Fed. Cir. 2011) ..........................................................................................11

Straight Path IP Grp., Inc. v. Apple Inc.,
    No. C 16-03582 WHA, 2017 WL 1365124 (N.D. Cal. Apr. 13, 2017) ........................... passim




Page ii              INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                     PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                     PURSUE
I.       INTRODUCTION

         Plaintiffs make a host of excuses and irrelevant accusations to try to justify their refusal

to narrow their infringement contentions. Each is wrong.

        Plaintiffs accuse Intel of copying the ’944 patent. Opp. at 1, 3. As an initial matter, this

         has nothing to do with whether Plaintiffs should have to narrow their infringement

         contentions. In any event, there is not a shred of evidentiary support for this allegation—

         Plaintiffs do not cite a single document, statement, or line of testimony to support their

         claim.

        Plaintiffs argue that they did not have enough time to review the technical documents

         Intel produced relating to FIVR. Id. at 4-6. But Plaintiffs concede that they and their

         expert have had six months to review the FIVR technical information. Id. at 4-5.

         Plaintiffs also ignore the fact that they have deposed the lead designer of FIVR and taken

         two 30(b)(6) depositions on the structure, function, and operation of FIVR.

        Plaintiffs claim that they did not have sufficient access to the FIVR source code. Id. at 1,

         5-6. But, as shown in the attached source code review log (Ex. 1), Plaintiffs have

         reviewed the code on thirty-seven separate occasions for a total of more than 225

         hours.1 Id.

        Plaintiffs argue that, even though they have retained a technical expert who has access to

         all of the FIVR materials, one of the named Plaintiffs, Ahmad Ashrafzadeh, should also

         have been permitted to review Intel’s highly sensitive technical information. Opp. at 5.

         But the Court already addressed and rejected this argument months ago. Consistent



1
       Exhibit 1 is attached to the Declaration of Carol M. McLemore. Exhibits A and B are
attached to the Declaration of Jordan L. Hirsch.
Page 1            INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                  PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                  PURSUE
         with the Court’s ruling denying Plaintiffs’ proposed protective order, it is standard in

         patent infringement cases for the named plaintiffs not to have access to the defendant’s

         sensitive technical information. ECF 82.

         Indeed, if any of Plaintiffs’ complaints were legitimate, they could have filed a motion to

compel. Yet they never did. Instead, Plaintiffs make these allegations and excuses because their

arguments fail on the merits.

         First, Plaintiffs argue that they should not be required to narrow their infringement

theories because Intel understands their theories. Opp. at 8-9. This misses the point. Intel never

suggested that it did not understand Plaintiffs’ theories. The point is that by asserting thirteen

separate and sometimes contradictory theories, Plaintiffs have not provided Intel with effective

notice of the arguments they will actually pursue. By forcing Intel to defend against their many

different theories, Plaintiffs are impairing Intel’s ability to take discovery on and develop

arguments specific to the theories that Plaintiffs will ultimately pursue.

         Second, Plaintiffs argue that the law does not support Intel’s requested narrowing. Id. at

12-13. This is also wrong. Intel’s request is entirely consistent with the Northern District of

California’s Patent Local Rules, which require plaintiffs to provide infringement contentions

before claim construction so that the parties can then focus discovery, claim construction

briefing, and argument on the terms and disputes that are relevant to alleged infringement. See

N.D. Cal. Patent L.R. 3-1, 3-3, 4-1. Consistent with that, courts—including in this district and

the Northern District of California—routinely require plaintiffs to narrow their infringement case

and to do so before claim construction (or earlier). See Memory Integrity, LLC v. Intel Corp.,

No. 3:15-cv-262-SI, 2015 WL 6659674, at *2-4 (D. Or. Oct. 30, 2015) (Simon, J.) (ordering

reduction of asserted patent claims from 118 to 15 before claim construction); Straight Path IP


Page 2          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
Grp., Inc. v. Apple Inc., No. C 16-03582 WHA, 2017 WL 1365124, at *2 (N.D. Cal. Apr. 13,

2017) (ordering a limit of ten claims before claim construction where plaintiff initially asserted

37 claims).

         Third, Plaintiffs argue that Intel’s motion should be denied because it is “a summary

judgment motion in disguise.” Opp. at 10. This is again incorrect. Courts regularly require

plaintiffs to limit their allegations well before summary judgment in order to narrow the case and

focus claim construction, fact discovery, expert discovery, and summary judgment on the

arguments that the plaintiff actually intends to pursue. Straight Path IP Grp., 2017 WL

1365124, at *2 (limiting plaintiff to ten asserted claims before claim construction, citing

“authority to trim these cases down to manageable size and to reduce the drain on resources”).

In fact, Plaintiffs’ argument highlights why it is necessary to narrow their infringement theories

now—it would be nearly impossible for either Intel or the Court to address all thirteen of

Plaintiffs’ infringement arguments in a single summary judgment motion.

         Finally, Plaintiffs assert that Intel is not prejudiced by their assertion of thirteen different

infringement theories. Opp. at 9. But Intel is prejudiced because it has no real notice of the

theories Plaintiffs will ultimately pursue and cannot realistically address each of Plaintiffs’

theories in full given the discovery limits. For example, Intel could not possibly address all

thirteen infringement theories in one deposition of Plaintiffs’ technical expert. By asserting

thirteen infringement theories, Plaintiffs therefore conceal the theories they will ultimately

pursue among the many they will not. Courts have repeatedly and specifically forbidden such

attempts to “hide the ball.” See, e.g., Straight Path IP Grp., 2017 WL 1365124, at *1 (“So two

claims is good. But you got to get there, and you can’t start off with 37 claims and then figure




Page 3           INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
out which ones you’re going to lose on and finally give it all up at the end. Look, that’s not fair

to the system. You ought to be able to know which ones you’ve got a good faith basis for.”).

II.      ARGUMENT

         A.     Plaintiffs’ Excuses And Irrelevant Accusations Do Not Justify Their Failure
                To Narrow Their Infringement Theories

         Plaintiffs litter their opposition with excuses and unsupported allegations to try to justify

their failure to narrow their infringement theories. Each is wrong.

         First, Plaintiffs allege that Intel copied the ’944 patent. Opp. at 1, 3. They assert that

Intel “plumb[ed]” the ’944 patent’s inventors on their ideas (id. at 1) and “tracked” Plaintiffs’

technology (id. at 3). This accusation has nothing at all to do with the sufficiency of Plaintiffs’

infringement allegations or whether Plaintiffs should be required to identify the three

infringement theories they intend to pursue. Plaintiffs’ argument is at best a misguided attempt

to distract from the merits of Intel’s motion. But even putting that aside, Plaintiffs do not have a

shred of evidentiary support for their copying allegation. Plaintiffs do not cite a single

document, statement, or line of testimony to support their assertion that Intel “plumb[ed]” the

named inventors for their ideas. And for good reason. The only evidence is that when the

inventors approached Intel in 2003—which was years before the ’944 patent even issued—they

did not discuss patents or any alleged patent infringement. Instead, they asked if Intel was

interested in funding or acquiring NuPower and Intel declined. ECF 84 at 4; ECF 85-1 ¶ 7.

         Plaintiffs’ suggestion that Intel “tracked” the ’944 patent is equally baseless. Plaintiffs

cite a single page of Intel’s privilege log and speculate—without any support—that references on

the log to “intellectual property issues” refer to the ’944 patent. Opp. at 3; see ECF 103-1 at 12.

But nothing in those log entries or elsewhere supports Plaintiffs’ assertion that those “intellectual



Page 4          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
property issues” have anything at all to do with the ’944 patent rather than other (privileged)

legal issues.

         Second, Plaintiffs assert that they cannot narrow their infringement contentions because

they have not had enough time to review the documents and information Intel has produced

related to the accused FIVR technology. Opp. at 5. This excuse is similarly flawed. Even

Plaintiffs admit that their lawyers and their current technical expert have had access to the FIVR

technical documents and source code since at least September 2018—for six months. Id. at 4-5.

Moreover, although Plaintiffs allege that their “patent counsel” did not access the FIVR technical

information until September 2018 (presumably referring to the Klarquist firm), id. at 5,

Plaintiffs’ other law firms—the Wright Close & Barger, LLP firm, the Law Offices of Luke

Motley, IV PC, and the Laminack, Pirtle & Martines firm—had access to the FIVR technical

information, including design documents, schematics, and source code, as early as July 2018—

eight months ago. See Ex. 1. Plaintiffs have had more than enough time to narrow their

infringement theories.2

         Third, Plaintiffs suggest that they could not narrow their infringement theories because

their initial proposed expert—Mike Walters—was excluded and they did not find another expert

until the end of August 2018. Opp. at 5. As an initial matter, Plaintiffs have only themselves to

blame for any delay that resulted from their need to find a new expert. Plaintiffs filed this case in

February 2018. See ECF 1. They waited until July 2018 to try to designate an expert. See ECF

60 at 7. And when they finally identified an expert, they picked Mr. Walters despite the fact that

he had a prior ten-year confidential relationship with Intel. See id. at 4-7 (describing Mr.


2
       Plaintiffs strangely assert that Intel should have filed its motion earlier. Opp. at 9, 9 n.6.
But Intel did not file its motion earlier in order to give Plaintiffs sufficient time to review the
produced discovery before narrowing their contentions.
Page 5          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
Walters’ ten-year relationship with Intel). The Court properly excluded Mr. Walters because of

this clear conflict of interest. ECF 88. Plaintiffs’ improper attempt to use Mr. Walters as an

expert cannot justify their failure to narrow their infringement theories. Moreover, after Mr.

Walters was excluded, Plaintiffs requested and received a three-month extension to review Intel

technical information with their new expert so that they could prepare revised infringement

contentions. ECF 83. Plaintiffs’ argument that the relief that they themselves requested was not

enough rings hollow.

         Fourth, Plaintiffs claim that they did not have sufficient access to the FIVR source code

to narrow their infringement theories. Opp. at 1, 5-6. Plaintiffs argue that they have not

reviewed the FIVR code more than 30 times (as Intel stated in its opening brief), that Intel has

not provided a computer that has the tools needed to review the source code, and that Intel has

tried to prevent Plaintiffs from reviewing source code. Id. at 5-6. Each of these claims is

directly contrary to the factual record:

        Intel’s Portland counsel has maintained a contemporaneous log of each instance in which

         Plaintiffs have reviewed the FIVR code—who participated in the review, the time they

         arrived, and the time they left. The log, which is attached as Exhibit 1, shows thirty-

         seven separate occasions on which Plaintiffs reviewed the FIVR code. Ex. 1.3

        Out of the thirty-seven instances in which Plaintiffs reviewed the code, there were just

         two instances—one in October 2018 and one in February 2019—in which Plaintiffs

         reported that they were unable to review a subset of files on the source code computer. In



3
        In fact, on two other occasions, Plaintiffs asked Intel to make its source code review
computer available—forcing Intel to clear space in its counsel’s office for an entire day—and
then did not show up to review. Ex. 1.


Page 6          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
         October 2018, Intel fixed the issue the same day Plaintiffs raised it. Ex. A, Oct. 29, 2018

         Letter from Hirsch to Close at 3. In February 2019, Intel resolved the issue within 24-

         hours. Ex. B, Feb. 15, 2019 Email from Coviello to Close at 1.

         Finally, Plaintiffs argue that they cannot narrow their infringement theories because,

even though they have a technical expert who has access to all of the information Intel has

produced in this case, they have not been permitted to show Plaintiff Ahmad Ashrafzadeh Intel’s

highly sensitive technical information. Opp. at 5. But the Court already rejected Plaintiffs’

request to disclose Intel’s highly confidential information to Mr. Ashrafzadeh. During the

negotiation of the Protective Order, Plaintiffs insisted on provisions that would have allowed Mr.

Ashrafzadeh to access all of Intel’s information regarding FIVR. ECF 72 at 3. Intel opposed,

explaining that Mr. Ashrafzadeh currently works for a semiconductor company, is involved in

filing patent applications, and could use Intel’s sensitive design information to cause competitive

harm. Id. at 3, 21-27. On August 31, 2018, the Court agreed with Intel and entered a Protective

Order that prevents Mr. Ashrafzadeh from accessing Intel’s confidential documents. See ECF

82. This is standard in patent infringement cases—it is typical to deny named plaintiffs access to

the defendant’s highly confidential information. ECF 72 at 21-25 (collecting cases). Plaintiffs’

unsuccessful attempt to disclose Intel’s highly confidential information to Mr. Ashrafzadeh does

not excuse their failure to narrow their infringement theories.

         If Plaintiffs truly believed Intel had denied them access to information about FIVR, they

could have filed a motion to compel. That they never did so simply confirms that there are no

grounds for such a motion—Plaintiffs have had access to comprehensive information regarding

FIVR since early in the discovery period. Instead, Plaintiffs make these allegations and excuses

because—as set forth below—their arguments fail on the merits.


Page 7          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
         B.      Plaintiffs’ Argument That Intel “Clearly Understands” Plaintiffs’
                 Infringement Contentions Misses The Point

         Plaintiffs first argue that they should not be required to narrow their infringement theories

because Intel “clearly understands” Plaintiffs’ infringement arguments. Opp. at 8-9. This misses

the point. Intel never suggested that it did not understand Plaintiffs’ thirteen infringement

theories. The issue is that, by asserting thirteen separate and contradictory theories, Plaintiffs

have not provided Intel with effective notice of the arguments they will actually pursue, thus

interfering with Intel’s ability to take appropriately targeted discovery and developing responsive

defenses. For example, as Intel explained in its opening brief, across their thirteen theories,

Plaintiffs allege that:

        Six different combinations of eleven different components can be the “calibration control

         circuit” required by the ’944 patent’s claims (Mot. at 11-14, 17);

        Four different functionalities can be the “droop outputs” required by the ’944 patent’s

         claims (id. at 14);

        Three different functionalities can be the “sense outputs” required by the ’944 patent’s

         claims (id.); and

        Three different signals can be the “load voltage input” required by the ’944 patent’s

         claims (id.).

         Intel has no way to know what specific components across their thirteen theories

Plaintiffs will ultimately allege meet each element of the ’944 patent’s claims. Because Intel

could not possibly address each of Plaintiffs’ thirteen infringement theories in the limited

discovery that is available, Plaintiffs’ infringement contentions impair Intel’s ability to develop

defenses specific to the arguments Plaintiffs will pursue. Intel could not, for example, cover the

details of thirteen different infringement arguments during a single deposition of Plaintiffs’

Page 8           INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
technical expert. Intel would be forced to devote depositions, claim construction arguments,

written discovery, expert discovery, and summary judgment arguments to multiple infringement

theories that Plaintiffs will only discard—rather than the theories they will pursue. These are

precisely the circumstances in which Courts have required plaintiffs to narrow overbroad

infringement contentions. See Straight Path IP Grp., 2017 WL 1365124, at *1-2 (compelling

plaintiff to narrow claims, citing authority “to trim these cases down to [a] manageable size and

to reduce the drain on resources”); Memory Integrity, 2015 WL 6659674, at *2-4 (ordering

reduction of asserted patent claims before claim construction); Shared Memory Graphics LLC v.

Apple, Inc., 812 F. Supp. 2d 1022, 1025 (N.D. Cal. 2010) (compelling plaintiff to amend

contentions that “are too vague to provide fair notice”); Bender v. Freescale Semiconductor, Inc.,

No. C 09-1156 PHJ MEJ, 2010 WL 1689465, at *4-5 (N.D. Cal. Apr. 26, 2010) (compelling

revised contentions where “it is unclear to the Court what [plaintiff’s] specific theories of

infringement are”).

         C.     Intel’s Motion Is Supported By Law In This District And The Northern
                District Of California

         Plaintiffs next argue that the law does not support Intel’s motion. Plaintiffs assert—

without a single citation—that under the N.D. Cal. Patent Local Rules, they are not required to

narrow their infringement theories until after claim construction. Opp. at 9-10. Plaintiffs have it

backwards.

         The N.D. Cal. Patent Local Rules specifically require infringement contentions before

claim construction:

        The rules first require the plaintiff to serve infringement contentions shortly after the case

         management conference. N.D. Cal. Patent Local Rule 3-1 (service of infringement

         contentions 14 days after the Initial Case Management Conference).

Page 9          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                PURSUE
         Next, the defendant responds with invalidity contentions. N.D. Cal. Patent Local Rule 3-

          3 (service of invalidity contentions 45 days after service of infringement contentions).

         Only then are the parties required to exchange claim terms for construction, submit

          proposed constructions, and file claim construction briefs. N.D. Cal. Patent Local Rule

          4-1 (exchange of proposed claim terms for construction after service of invalidity

          contentions), 4-2 (exchange of preliminary claim constructions after exchange of

          proposed claim terms), 4-3 (filing of joint claim construction and prehearing statement 60

          days after service of invalidity contentions), 4-5 (setting claim construction briefing

          schedule, beginning within 45 days after filing of Rule 4-3 statement).

          This sequencing is intentional. As Intel explained in its opening brief, infringement

contentions are designed to require plaintiffs to “crystalize” their infringement arguments early

in the case so that the defendant and the Court have notice of the plaintiffs’ arguments and can

focus the case—including claim construction—on issues that relate to the theories the plaintiffs

will actually pursue. Mot. at 15-16; see Shared Memory Graphics, 812 F. Supp. 2d at 1024-25

(infringement contentions are “intended to require the party claiming infringement to crystallize

its theories of the case early in the litigation” and to “provide fair notice as to what components

and circuitry of the accused products infringe” (citation and punctuation omitted)); Grecia v.

Apple Inc., No. C-14-0775 EMC, 2014 WL 4685195, at *1 (N.D. Cal. Sept. 19, 2014) (N.D. Cal.

Patent Local Rules “require a plaintiff to crystallize its theories of the case early in the litigation

and to adhere to those theories once disclosed” (citation and punctuation omitted)).

          By requiring plaintiffs to provide infringement contentions before claim construction, the

parties can then focus claim construction briefing and argument on the terms and disputes that

are relevant to alleged infringement. See Shared Memory Graphics, 812 F. Supp. 2d at 1024


Page 10          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
(infringement contentions provide “structure to discovery and enable the parties to move

efficiently toward claim construction and the eventual resolution of their dispute” (citation

omitted)); FusionArc, Inc. v. Solidus Networks, Inc., No. C 06-06760 RMW (RS), 2007 WL

1052900, at *2 (N.D. Cal. Apr. 5, 2007) (same).4 This avoids unnecessary claim construction

disputes and allows the Court to understand how the parties’ competing claim constructions will

impact the infringement issues.

          Accordingly—and directly contrary to Plaintiffs’ unsupported assertion that Intel’s

motion is contrary to law—courts routinely require plaintiffs to narrow their infringement

theories before claim construction and often earlier. For example, where plaintiffs have asserted

an unreasonable number of patent claims—akin to the Plaintiffs in this case asserting an

unreasonable number of infringement theories—Courts have required plaintiffs to limit the

number of asserted claims well before claim construction (and often far earlier):

         Stamps.com Inc. v. Endicia, Inc., 437 F. App’x 897, 900, 902 (Fed. Cir. 2011) (affirming

          Central District of California district court’s reduction of 629 asserted claims to fifteen

          claims prior to claim construction briefing);

         Straight Path IP Grp., 2017 WL 1365124, at *1-2 (ordering a limit of ten claims before

          claim construction where plaintiff initially asserted 37 claims);

         Memory Integrity, 2015 WL 6659674, at *2-4 (ordering reduction of asserted claims from

          118 to 15 before claim construction).




4
          Emphases added, unless otherwise noted.
Page 11          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
         Medtronic Minimed Inc. v. Animas Corp., No. CV 12-04471 RSWL (RZX), 2013 WL

          3322248, at *1, *3 (C.D. Cal. Apr. 5, 2013) (ordering reduction of asserted claims from

          255 to 36 before invalidity and non-infringement contentions).

          Plaintiffs argument would turn the N.D. Cal. Patent Local Rules and each of these

decisions on their head. Under their approach, Plaintiffs could identify every possible

infringement theory now, wait to see how the Court construes the terms of the ’944 patent, and

only then decide which infringement arguments to pursue. This would allow Plaintiffs to

conceal their real arguments and impose significant burdens on the Court and Intel.

         During claim construction, the Court would have to address claim construction issues

          without knowing which of Plaintiffs’ many infringement theories Plaintiffs ultimately

          intend to pursue.

         During fact discovery, the parties would be required to waste time and resources in

          depositions, written discovery, and document production on issues relating to

          infringement theories that Plaintiffs will discard.

         The Court may have to address discovery disputes that relate to infringement theories that

          Plaintiffs will not pursue.

         During expert discovery, the parties would have to waste time on expert reports and

          depositions addressing infringement theories that will never be presented.

This is precisely the type of wasteful discovery and shifting-sands approach that infringement

contentions were designed to avoid. Cf. Broadcom Corp. v. Emulex Corp., No. 8:09-cv-01058,

Dkt. 167 at 9 (C.D. Cal. June 30, 2010) (proceeding with a large number of claims “through

claim construction, summary judgment motions, and trial is an untenable proposition that would

substantially drain the parties’ and the Court’s resources”); Bender v. Advanced Micro Devices,


Page 12          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
Inc., No. C-09-1149 MMC (EMC), 2010 WL 363341, at *1 (N.D. Cal. Feb. 1, 2010) (plaintiff

must “crystallize its theories” in its infringement contentions and then “adhere to those theories

once disclosed”).

          D.     Intel’s Motion Is Not A “Summary Judgment Motion In Disguise”

          Plaintiffs argue that Intel’s motion should be denied because it is “a summary judgment

motion in disguise.” Opp. at 10. This is again wrong.

          Intel seeks only what the N.D. Cal. Patent Local Rules require: infringement contentions

that are sufficiently specific to allow the parties to narrow the case and focus discovery on the

infringement theories Plaintiffs will actually pursue. See Shared Memory Graphics, 812 F.

Supp. 2d at 1024 (infringement contentions are “designed to hasten resolution on the merits by

providing structure to discovery and enable the parties to move efficiently toward claim

construction and the eventual resolution of their dispute” (citation and punctuation omitted)).

Indeed, courts regularly require plaintiffs to narrow their infringement case before claim

construction—just as Intel requests. Memory Integrity, 2015 WL 6659674, at *2-4 (ordering

reduction of asserted claims before claim construction); Straight Path IP Grp., 2017 WL

1365124, at *2 (same); Bender v. Maxim Integrated Prods., Inc., No. C09-01152 SI, 2010 WL

1135762, at *2 (N.D. Cal. Mar. 22, 2010) (“[P]laintiff bears the burden of providing

infringement contentions that specify the location of every claim element within the accused

products, so that the Court can make a principled decision on whether discovery will proceed . . .

. Until plaintiff meets the burden of providing infringement contentions compliant with Patent

L.R. 3-1, the Court will not order defendant to proceed with discovery.”); EON Corp. IP

Holdings, LLC v. Sensus USA Inc., No. 09-cv-116, 2010 WL 346218, at *2 (E.D. Tex. Jan. 21,

2010) (“Proper infringement contentions provide a defendant with notice of a plaintiff’s


Page 13          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
infringement theories . . . . This notice focuses discovery and narrows issues for claim

construction, summary judgment, and trial.”).

          If anything, Plaintiffs’ argument only demonstrates that they should be required to

narrow their infringement theories now. It is not realistic for either Intel or the Court to address

all thirteen of Plaintiffs’ infringement arguments in a single summary judgment motion.

Plaintiffs should be required to identify the infringement theories they intend to pursue now so

that the Court can address Plaintiffs’ infringement arguments on summary judgment at the

appropriate time.

          E.     Intel Is Prejudiced By Plaintiffs’ Assertion Of Thirteen Different
                 Infringement Theories

          Finally, Plaintiffs argue that Intel is not prejudiced by their thirteen different infringement

theories. Opp. at 9. But Plaintiffs make this assertion without any attempt to address the

prejudice that Intel identified in its opening brief. See Mot. at 19-22. Intel is prejudiced because

Plaintiffs realistically will not pursue thirteen different infringement theories. Id. at 20. But by

asserting thirteen different infringement theories in their contentions, Plaintiffs effectively

conceal from Intel the theories Plaintiffs will ultimately pursue among the many they will not.

Id. at 15-17. In doing so, they prevent Intel from focusing discovery on—and developing

defenses to—the specific theories that Plaintiffs will pursue, and force Intel to waste resources

addressing multiple theories that Plaintiffs will inevitably discard. Id. at 20-21. This is exactly

the type of “hide the ball” approach to infringement that Courts have found does prejudice the

defendant and should be forbidden. In Straight Path IP Group, Inc. v. Apple Inc., for example,

during the parties’ case management conference, Judge Alsup specifically condemned this type

of approach to patent litigation:



Page 14          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
          So two claims is good. But you got to get there, and you can’t start off with 37 claims
          and then figure out which ones you’re going to lose on and finally give it all up at the
          end. Look, that’s not fair to the system. You ought to be able to know which ones
          you’ve got a good faith basis for.

2017 WL 1365124, at *1; see also Cummins-Allison Corp. v. SBM Co., No. 07-cv-196, 2009 WL

806753, at *2 (E.D. Tex. Mar. 19, 2009) (by asserting unreasonable number of claims, plaintiff

“engaged in a game of ‘hide the ball’ in an attempt to divert Defendant from the actual claims

Plaintiff will assert at trial”).

III.      CONCLUSION

          Plaintiffs indisputably will not assert thirteen different infringement theories if this matter

proceeds to trial. Plaintiffs should not be allowed to continue to bury their real infringement

theories and force Intel and the Court to waste significant resources addressing the many theories

that they will discard. Plaintiffs have had more than sufficient time to narrow their infringement

case. Accordingly, Intel respectfully requests an order compelling Plaintiffs to identify the three

infringement theories from their existing infringement contentions that they intend to pursue.

          DATED: March 5, 2019

                                          MARKOWITZ HERBOLD PC


                                          By:     /s/ Renée E. Rothauge
                                                  Renée E. Rothauge, OSB #903712
                                                  ReneeRothauge@MarkowitzHerbold.com
                                                  (503) 295-3085

                                                  WILMER CUTLER PICKERING HALE AND DORR LLP
                                                  Michael J. Summersgill (pro hac vice)
                                                  Todd C. Zubler (pro hac vice)
                                                  Jordan L. Hirsch (pro hac vice)
                                                  Arthur W. Coviello (pro hac vice)

                                                  Attorneys for Defendant and Counterclaim
                                                  Plaintiff Intel Corporation
842652


Page 15          INTEL CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
                 PLAINTIFFS TO IDENTIFY THE INFRINGEMENT THEORIES THEY INTEND TO
                 PURSUE
